DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
While US 2017/0165873 A1 to OEDA, supplied by applicant, teaches 
a method (para[0001], 'In particular, the present invention discloses a method and system ... ') for controlling a color masterbatch feed rate (para[001 OJ, 'It is therefore an object of the present invention to provide a method and a system for adjusting and controlling the masterbatch release rate'; para[0003], 'Herein the term "masterbatch" is used to refer to a masterbatch that contain pigment, i.e. color masterbatch .. .') in production of a manufactured part (para[0011], 'In a first aspect the invention is a method for optimizing a match between the color of an in-line part manufactured by a plastic product production machine and the color of a reference part by adjusting the concentration of masterbatch in the mixture of raw material fed to the plastic product production machine.'), comprising: a) determining optical spectral properties of a manufactured part based on a raw material of the manufactured part (para[0028]. 'In a second aspect the invention is a system for controlling the concentration of at least one base master batch in the mixture of raw material fed to a plastic product production ma.chine in order to optimize the match of the color of an in-line part manufactured by the plastic product production machine to the color of a reference part. The system comprises: ', para[0029]. 'a. at least one white light source', para[0030], 'b. at least one measurement head for configured for measuring the spectrum of an in-line part', para[0032], 'd. a spectrometer') b) determining optical spectral properties of a target color for application to the manufactured part (para[0028]. 'In a second aspect the invention is a system for controlling the concentration of at least one base master batch in the mixture of raw material fed to a plastic product production machine in order to optimize the match of the color of an in-line part manufactured by the plastic product production machine to the color of a reference part. The system comprises:', para[0029], 'a. at least one white light source'; para[0031], 'c. at least one measurement head configured for measuring the spectrum a reference part', para[0032], 'd. a spectrometer'); c) determining at least one pigment control parameter based on a relationship of the optical spectral properties of the manufactured part to the optical spectral properties of the target color (para[0035], 'g. a spectrum processing and control unit configured to receive electric signals representative of the spectra of the in-line and reference parts from the spectrometer, to process the signals and to determine error signals that are sent to at least one feed controller', para[0027], 'In embodiments of the method of the invention the color of the in-line part is determined by the combination of three base masterbatches and the signals for controlling the feed speed of the mechanism that adds masterbatch to the mixture of raw material fed to the plastic product production machine are determined by projecting the DeltaE vector on the axes defined by vectors connecting the locations of the base masterbatches on the chromaticity diagram.'; Delta E is a standard measurement created by the Commission Internationale de l'Eclairage that quantifies the difference between two colors, see Delta E); d) executing a production of the m·anufactured part with the current pigment feed rate to produce the manufactured part from a mixture n1c1ltnial comprising the raw material and a color masterbatch, with the color masterbatch fed to mix with the raw material at a first masterbatch feed rate (para[0038], 'The system is configured to measure the spectra of the in-line part and reference part within a short time interval using the same spectrometer ... allowing the rates at which the base masterbatches are adde_d to the raw material to be adjusted in real time on the manufacturing floor while the plastic product production machine is being operated to manufacture in-line parts.') 

OEDA fails to disclose all the claimed features of applicant’s instant invention, specifically including: 
“A method for controlling a color masterbatch feed rate in production of a manufactured part, comprising: a) determining optical spectral properties of a manufactured part based on a raw material of the manufactured part without any color-additives; b) determining optical spectral properties of a target color for application to the manufactured part; c) determining at least one pigment control parameter based on a relationship of the optical spectral properties of the manufactured part to the optical spectral properties of the target color; d) executing a production of the manufactured part with the current pigment feed rate to produce the manufactured part from a mixture material comprising the raw material and a color masterbatch, with the color masterbatch fed to mix with the raw material at a first masterbatch feed rate; and e) assessing optical spectral properties of the manufactured part produced form the mixed material to determine if a color of the manufactured part produced from the mixed material matches the target color, wherein if it is determined that the color of the manufactured part produced from the mixed material matches the target color, then proceeding to perform subsequent production runs of the manufactured part with the color masterbatch fed at the first pigment feed rate; and if the color of the manufactured part produced from the mixed material does not match the target color, adjusting the pigment feed rate based on the at least one pigment control parameter, and repeating step (d) and step (e) until it is determined that a color of the manufactured part matches the target color”
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896